Citation Nr: 0636563	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  03-33 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
prostate cancer, to include whether a rating higher than 60 
percent is warranted.

2.  Entitlement to restoration of special monthly 
compensation (SMC) at a level provided by 38 U.S.C.A. § 
1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from September 1952 to 
February 1972.

A February 2003 rating decision of the Honolulu, Hawaii, 
Department of Veterans Affairs (VA) Regional Office (RO) 
proposed to reduce the veteran's 100 rating for his prostate 
cancer to 40 percent under the provisions of 38 C.F.R. § 
3.105(e).  An April 2003 RO decision formally reduced his 
rating.  He appealed to the Board of Veterans' Appeals 
(Board), contesting the reduction and, in the alternative, 
requesting a rating higher than 60 percent.

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 


FINDINGS OF FACT

1.  Since completing the therapeutic treatment regimen for 
prostate cancer, the veteran has had no local recurrence or 
metastasis; his residual symptoms of voiding dysfunction are 
manifested by considerable urine leakage requiring the use of 
pads, which must be changed more than 4 times a day.

2.  The veteran does not have a single service-connected 
disability rated or ratable as 100 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria are not met for restoration of the 100 
percent rating for prostate cancer.  38 U.S.C.A. §§ 1155, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 3.102, 3.105(e), 
4.115a, 4.115b, Diagnostic Code 7528 (2006).

2.  The criteria also are not met for a rating higher than 60 
percent for this disability.  38 U.S.C.A. §§ 1155, 5107 (West 
& Supp. 2005); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic 
Code 7528 (2006).

3.  The requirements for restoration of the veteran's SMC at 
a level provided by 38 U.S.C.A. § 1114(s) have not been met.  
38 U.S.C.A. §§ 1114(p), 1155, 5107(b) (West & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.105(e), 3.350 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
elements of a claim, including the effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as information regarding the 
effective date of the disability was sent in March 2006.  
However, the notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  
Further, the veteran's claim was scrutinized under these 
standards during the appeal period.  See 66 Fed. Reg. 45,629 
(August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 
19, 2003).  

The Board concludes that the RO letters sent in February 
2001, November 2001, and March 2006, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claims, complied with VA's notification 
requirements and set forth the laws and regulations 
applicable to his claims.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claims, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  He was essentially told to 
submit evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claims.  See 38 U.S.C.A. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
and private treatment records he identified and provided him 
several VA medical examinations.  The Board finds that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

A review of the record clearly shows the reduction in the 
veteran's disability evaluation was made in compliance with 
38 C.F.R. § 3.105(e).  He received proper notice of the 
intent to reduce his rating and was given an opportunity to 
contest it before this actually occurred, including by 
submitting medical evidence showing a reduction was not 
warranted and having a hearing on the matter.  He submitted a 
personal statement, instead.  So from a purely procedural 
standpoint, the steps taken to reduce the rating under this 
regulation were appropriate.

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  



B.  Analysis

1.  Prostate Cancer

In 1993, the veteran had a positive prostate-specific antigen 
(PSA) test, underwent needle biopsy, and was diagnosed with 
prostate cancer.  In July 1993, he underwent a radical 
prostatectomy, subsequently developed impotence and received 
a penile implant.  

The veteran was granted service connection for prostate 
cancer based on presumptive exposure to Agent Orange during 
his service in Vietnam and subsequently developing prostate 
cancer, effective November 1996, and a 20 percent rating was 
assigned.  He was also granted SMC for anatomical loss of a 
creative organ at a level provided by 38 U.S.C.A. § 1114(k).  

On May 16, 2000, the veteran requested a total disability 
rating due to individual unemployability (TDIU) based on his 
prostate cancer.  A needle biopsy conducted in November 2000 
discovered a reoccurrence of adenocarcinoma.  In January 
2000, the veteran requested an increased rating for his 
prostate condition, noting that he was just diagnosed with 
prostate cancer.  A laboratory report dated in January 2001 
referenced his PSA level as 0.48 ng/ml.  The veteran 
underwent radiation therapy from January 2001 to March 2001 
for locally recurrent prostate cancer.  A report noted PSA 
level of 0.03, and that the normal range was 0 to 6.5 ng/ml.  

He was awarded 100 percent disability rating for prostate 
cancer effective May 16, 2000, and SMC at a level provided by 
38 U.S.C.A. § 1114(s) for a schedular disability rated 100 
percent disabling and additional disabilities combining to 60 
percent or more disabling.  

A urinary bladder cystoscopy conducted in January 2002 was 
normal, no malignant cells were found.  A PSA test in June 
2002 was 0.00 ng/ml, and that the normal range was 0 to 4.0 
ng/ml.  A VA genitourinary examination was conducted in June 
2002.  The examiner noted that the residuals of the radiation 
therapy included mild stress incontinence and intermittent 
dysuria.  The assessment was prostate cancer status post 
radical prostectomy in 1993, and post radiation therapy from 
January to March 2001.  A VA genitourinary examination was 
conducted in September 2002.  The diagnosis was prostate 
cancer and urinary incontinence.  

Based on the results of the VA examinations in 2002, and VA 
treatment records, the RO issued a decision in February 2003 
proposing to reduce the rating for the veteran's prostate 
cancer from 100 percent to 40 percent.  He was sent a letter 
in March 2003 informing him of the proposed reduction and 
giving him 60 days to respond by identifying and/or 
submitting evidence showing the reduction should not be made.  
He submitted argument essentially contending that his 
prostate cancer reoccurred in 2001, and he is currently in as 
much severe pain as he ever was when voiding and having bowel 
movements.  He, therefore, believes that the 100 percent 
rating for prostate cancer should not be reduced.  Additional 
VA treatment records were obtained.  

An April 2003 rating decision reduced the rating for prostate 
cancer from 100 percent to 40 percent, effective July 1, 
2003.  An August 2003 VA treatment note indicates that a PSA 
test was less than 0.01, and that the veteran's prostate 
cancer was in remission.  An August 2003 rating decision 
granted TDIU, effective July 1, 2003, the date that the 100 
percent schedular rating for prostate cancer was reduced.  A 
October 2003 rating decision granted an increased, 60 
percent, rating for the veteran's prostate cancer, effective 
July 1, 2003, the date that the 100 percent schedular rating 
for prostate cancer was reduced.  

A VA PSA test conducted in 2004 was noted to have been 0.0.  
A VA examination was conducted in January 2005.  The examiner 
noted that the veteran had no current prostate cancer based 
on a PSA of 0.01 conducted that month.  The examiner also 
noted that the veteran wore absorbent materials that must be 
changed 5 times per day due to urinary incontinence.  The 
examiner also stated that there was no evidence of a bowel 
problem due to the veteran's prostate disability.  

In April 2003, after considering his statement along with the 
medical and other evidence of record, the RO decreased the 
rating for the veteran's prostate cancer from 100 to 40 
percent, effective July 1, 2003.

The current 60 percent rating is under Diagnostic Code 7528.  
According to this code, malignant neoplasms of the 
genitourinary system warrant a 100 percent evaluation.  The 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  However, a 
rating reduction is permitted if improvement is shown by 
reexamination and other evidence.  In addition, the 
procedural requirements regarding reductions under 38 C.F.R. 
§ 3.105(e) and (f) must be satisfied.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  And 
after careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  Also, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. § 4.20.

The current level of functional impairment is of primary 
importance in situations where the veteran is requesting a 
higher (i.e., increased) rating for an already established 
service-connected disability.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In this particular appeal, though, it 
was not until the proposed reduction that the veteran's 
rating came into question since, prior to that, he had the 
maximum possible rating of 100 percent.  So his status at the 
time of the reduction is determined by the medical and other 
evidence of record at that time, whereas his purported 
entitlement to a rating higher than 60 percent now is 
determined by his current status.

The record, discussed above indicates no recurrence of the 
prostate cancer after cessation of radiation therapy in March 
2001.  As such, there is no basis for restoration of the 100 
percent rating.

Based on the record, the veteran's most dominant 
genitourinary dysfunction has been incontinence.  So the 
rating criteria regarding voiding dysfunction under 38 C.F.R. 
§ 4.115a are the most applicable.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

In regards to voiding dysfunction, a 60 percent rating is 
assigned where the disability requires the use of an 
appliance or the wearing of absorbent materials, which must 
be changed more than 4 times per day.  A 40 percent rating is 
merited where the disability requires the wearing of 
absorbent materials that must be changed 2 to 4 times per 
day.  With a disability requiring the wearing of absorbent 
materials, which must be changed less than 2 times per day, a 
20 percent rating is assigned.  38 C.F.R. § 4.115a.

By all accounts, the veteran's prostate cancer is manifested 
by voiding dysfunction requiring the wearing of absorbent 
materials that must be changed at least 5 times per day, and 
he has already been assigned the highest rating under this 
Diagnostic Code.  Consideration of a rating based on a bowel 
condition is unnecessary as the examiner who conducted the 
January 2005 VA examination stated that there was no evidence 
of a bowel problem due to the veteran's prostate disability

Since the RO followed the proper steps for reducing the 
rating insofar as notice to the veteran, opportunity to be 
heard, etc., and based its decision on probative medical and 
other evidence of record, the RO did not impermissibly shift 
the burden of proof to him to show that his disability had 
increased (as opposed to the RO showing that it was not as 
severe), except when determining whether he is now entitled 
to a rating higher than 60 percent.  So the RO's decision to 
reduce his rating is not void ab initio.  See Kitchens v. 
Brown, 7 Vet. App. 320, 324- 25 (1995), citing 38 C.F.R. § 
3.344.  See also Brown v. Brown, 5 Vet. App. 413, 420-22 
(1993); cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

In a January 2005 statement, the veteran's representative 
contended that remand of this case to the RO to obtain 
current medical records and a VA examination to determine 
whether an increased rating is necessary based on functional 
limitation caused by pain while voiding or during bowel 
movements is required.  However, because the veteran's 
disability is already rated under the highest rating possible 
pursuant to Diagnostic Code 7528, no higher rating can be 
given on a schedular basis.  In addition, Diagnostic Code 
7528 is not predicated on loss of range of motion, therefore, 
38 C.F.R. §§ 4.40 and 4.45 regarding functional loss due to 
pain do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Finally, consideration of an extraschedular rating 
under 38 C.F.R. § 3.321 is unnecessary as the veteran is 
already in receipt of TDIU.  

For these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt doctrine 
does not apply, and the appeal must be denied.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

2.  SMC

The veteran essentially contends as he is entitled to 
restoration of a 100 percent schedular rating for prostate 
cancer, he is therefore, entitled to restoration of SMC at a 
level provided by 38 U.S.C.A. § 1114(s) for a schedular 
disability rated 100 percent disabling and additional 
disabilities combining to 60 percent or more disabling.

SMC under 38 U.S.C.A. § 1114(s) is payable when the veteran 
has a single service-connected disability rated as 100 
percent and, (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of a service-connected disability to his 
or her dwelling and the immediate premise or, if 
institutionalized, to the ward or clinic areas and it is 
reasonably certain that the disability or disabilities and 
resulting confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i).

Here, the veteran does not have a single service connected 
disability rated 100 percent (and the ratings for the other 
individual disabilities are not in dispute at present), after 
July 1, 2003.  While a single disability rated 100 percent is 
a threshold requirement, the analysis need proceed no 
further.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 


ORDER

The request for restoration of the 100 percent rating for 
prostate cancer is denied, as is the request for a rating 
higher than 60 percent for this disability.

Entitlement to restoration of SMC at a level provided by 38 
U.S.C.A. § 1114(s).  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


